Citation Nr: 1218863	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-44 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that the Veteran's countable annual income exceeded the maximum annual pension rate (MAPR) set by law. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

As of April 1, 2010, the Veteran's annualized countable income of $27,790, including unreimbursed medical expenses and paid health insurance premiums, exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-connected disability pension benefits are not met.  38 U.S.C.A. § 101, 1501, 1503, 5107, 1521 (West 2002 & 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter sent in April 2010, the RO told the Veteran what the evidence needed to show to establish entitlement to nonservice-connected pension benefits (including that there were income limitations), what evidence it would undertake to obtain and what evidence he was responsible for submitting.  The letter also contained notice regarding the Dingess elements of a claim.

As the issue on appeal is controlled by the Veteran's level of annual income, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  An examination is not required.  

The Veteran has provided financial information for the period in question.  Although there is dispute as to whether some of the reported medical expenses, even if all reported expenses were accepted, the Veteran would not meet the income limits for payment of pension benefits.  There is no indication in the record or from the Veteran that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.

As such, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).
  
The Board recognizes the Veteran's contention that VA has not provided information regarding the calculations used regarding excluded unreimbursed medical expenses.  However, the claims file reflects that such information was provided in the June 2010 administrative decision and October 2010 statement of the case.  The Veteran has not alleged that he did not receive these documents and, in fact, responded with a notice of disagreement and VA Form 9.  

The Veteran, through his representative, submitted additional statements and a medical expense report in July 2011.  The claim was than readjudicated in a January 2012 supplemental statement of the case.  

Nonservice-Connected Disability Pension Benefits

A veteran who served on active duty during a period of war, as defined in the statute, and is permanently and totally disabled from a nonservice-connected disability, not the result of willful misconduct, is entitled to receive improved (nonservice-connected) VA pension, to be adjusted according to the amount of his or her annual income.  38 U.S.C.A. § 1521.  Paragraph (d)(2) provides the annual rate of pension payable to a married veteran with no dependent children in need of regular aid and attendance.  This annual rate is then reduced by the amount of the veteran's income.

Basic entitlement to such pension exists if, among other things, the veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Certain unreimbursed medical expenses (in excess of five percent of the MAPR without) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  The MAPR including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound is used for this calculation only.  

Effective December 1, 2009, the MAPR for a married Veteran with no dependent children in need of regular aid and attendance was $23,396.  See 38 C.F.R. 
§ 3.23(a)(5); M21-1, Part I, Appendix B.  This is the MAPR in effect at the time VA received the Veteran's claim.  The MAPR for a married Veteran with no dependent children, without consideration of the need for aid and attendance was $15,493.  Five percent of this MAPR is $774.00.  

In March 2010, the Veteran filed a claim for disability pension benefits.  

The Social Security Administration (SSA) and the Veteran have reported that beginning in April 1, 2010, he was entitled to SSA payments of $1,502.50 monthly, totaling $18,030 annually.  His spouse was entitled to $594.50 monthly SSA benefits, totaling $7,134 annually.  The Veteran also received $485 per month for Teamsters retirement benefits, totaling $5,820 annually.  He reported income from interest bearing accounts to be $400.  His total annual household income from these sources was $31,384.  

With regard to allowable medical expense deductions, the SSA and the Veteran he and his spouse each paid a Medicare Part B premium of $96.50 per month, or $1,158 each per year, for a combined payment of $2,316.  

In July 2010, he reported unreimbursed medical expenses for the period from January to December 2009, consisting of AARP premiums of $3,984 per year; Medicare Part D premiums of $492 per year; and cancer insurance premiums of $576 per year; these were all paid in monthly installments.  His combined allowable medical expenses, therefore, totaled $7,368 annually.  As noted above, the Veteran may deduct medical expenses that exceed 5 percent of the relevant MAPR (for a married Veteran without dependent children, without consideration of the need for regular aid and attendance), which is $774.  Therefore, the allowable medical expense deduction is $6,594.  

He also reported "hospital mileage" on "various" dates of $44, a payment of $184 in the fall of 2009 for eye glasses, and $50 paid on various occasions for over the counter medications.  These payments were not counted by the RO as unreimbursed medical expenses.  The payment for eye glasses occurred prior to the anualization period, which began in April 2010.  The Veteran did not report when the "various" payments for mileage and medications occurred.  

He also reported a payment for Medicare part B of $3,124, which is in excess of the figure reported by SSA and elsewhere by the Veteran.  

Considering the Veteran's unreimbursed medical expenses and assuming no increases in income, total countable income exceeds the relevant MAPR.  For the initial 12-month period in question beginning April 1, 2010, the calculation of countable income, $31,384 minus $6,594, results in countable income of $27,790, and clearly exceeds the MAPR of $23,396.  

If all of, the unreimbursed medical expenses reported in July 2010 were accepted and deemed to have been paid during the anualization period, the total would be $8,454.  Less the 5 percent of MAPR, or $744, the expenses would be $7,710.  If this amount was subtracted from the reported income, his countable income would be $23,674, and still exceed the MAPR.

However, for the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or April 1, 2010.  Therefore, payments made in 2009 are not applicable.  Moreover, information regarding exactly when such payments were made must be provided in order to know to which annualization period they must be applied.  38 C.F.R. §§ 3.271, 3.272.  

The Veteran submitted a Medical Expense Report covering the period from July 2010 to July 2011.  The net amount of insurance premiums paid for Medicare Part B and D, AARP, and cancer insurance slightly increased by $214.  The Veteran also reported medical expenses identified as being paid in September 2011 in the amount of $277 and other expenses reported as variously paid in the amount of $865.  Again, even if the Board could consider all reported expenses, regardless of whether the dates of payment were properly provided as required, the total expenses reported, $8,722, minus 5 percent of the MAPR, or $774, would total $7,950.  As the Veteran's income remained consistent, $31,384 minus $7,950 is $23,434, and exceeds the MAPR for this, and any, subsequent period.  

The Veteran has not reported any change in income or any unreimbursed medical expenses and the MAPR has not been adjusted.  Therefore, his income would exceed the MAPR during all subsequent 12-month annualization periods.  

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for nonservice-connected disability pension benefits must be denied.  


ORDER

The claim of entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


